3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant Notification
	It is noted that from the way the claims are written, it appears that claims 11-13 should be dependent claims, as these claims appear to reference additonal features of the instant invention, It is further noted that there is nothing wrong with having multiple independent claims, however in this case, with the way the claims describe the claimed invention, it appears the claims were meant to be dependent to add features to an independent claim. However, for purposes of examination, the claims are treated as independent claims as written. 
See MPEP 714 (II) (A-D) for how to properly amend. This section covers what is needed when amending. Further 37 CFR 1.121 provides further guidance on the manner of making amendments in applications. 
It is noted to be careful of adding new matter when amending. See MPEP 608.04 (a) for more details regarding new matter. 
All MPEP (Manual of Patent Examining Procedure) citations can be found in the link below https://mpep.uspto.gov/RDMS/MPEP/current    or can be found by searching MPEP in Google. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation of “angled vertical” and “angled horizontal” limitations are not well defined. It is not clear what is structurally meant by the terms “angled vertical” and “angled horizontal”. For examination purposes, the interpretation of these terms will be that angled vertical and angled horizontal would mean something that is angled from vertical and something that is angled from horizontal, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veikley (U.S. 20080042360)
Regarding claim 13, Veikley discloses a board incorporating positioning ability so individuals have a choice of playing a game in an angled vertical position, angled horizontal position (Par. 28, foldable rear leg 11 imparts sloped orientation to board, allowing the board to be angled horizontally) or angled to hang on a wall. It is further noted "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Veikley discloses a board with foldable legs on the back bottom side of the board, and therefore as all the structural features are disclosed, would be fully capable of performing the claimed functions providing an angled vertical, angled horizontal or angled to hang on a wall position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veikley (U.S. 20080042360) in view of Favor (U.S. 469554)
Regarding claim 10, Veikley discloses a rectangular board containing 7 holes (Fig. 1, 7 of holes 3)
However, Veikley does not disclose lining with PVC or netting to form 7 individual cylindrical chutes 
Favor discloses lining with PVC or netting to form individual cylindrical chutes (Fig. 1, holes are lined with netting to form individual chutes)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holes of Veikley to incorporate the netting beneath the holes, as taught by Favor to be able to provide the feature of easily catching a projectile tossed into the hole. 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (U.S. 20100164175).
Regarding claim 11, Buchanan discloses a board with holes in a Z pattern (see annotated figure below) and while Buchanan does not explicitly disclose a large Z on front, this would be a matter of aesthetic appearance and the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04 (I).	It is noted the holes of Buchanan are already arranged in a Z pattern as seen below, and having a printed Z on the print connecting the holes would only relate to ornamentation and would not serve a mechanical purpose and therefore, as noted above would be considered as a matter of aesthetic appearance. 

    PNG
    media_image1.png
    372
    307
    media_image1.png
    Greyscale



Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (U.S. 3820789) in view of Favor (U.S. 469554)
Regarding claim 12, Dudley discloses an individual tosses bags into color coded holes (Col. 2 Lns 40-50, receptacles are shaded with color coded openings) 
However, Dudley does not disclose point value holes for gaining points to win a game.
Favor discloses point value holes for gaining points to win a game (Fig. 1, holes are worth different amounts of points)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the color coded holes of Dudley to incorporate point value holes, as taught by Favor to be able to provide the feature of providing scoring features in addition to color sorting. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711